DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 7-12, and 14-21 are pending. Claims 1, 3-4, 7-8, 11-12, and 17-19 are amended. Claims 5, 6, and 13 are cancelled. Claim 21 is newly added.
In view of the amendment, filed 05/16/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 01/20/2022:
Drawings and claim objections
Claim rejections under 35 U.S.C. 112(b)
Claim rejections under 35 U.S.C. 102 as anticipated by Hägglund

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: amended claim 1 recites “with a particle jamming device having a predetermined amount of particles…” While the amended limitation is understood by one of ordinary skill in the art and is interpreted to have support in the original disclosure, the specification does not use the terminology of “a predetermined amount of particles.” Accordingly, proper antecedent basis is not found in the specification.
  
Claim Interpretation
The “particle jamming device” of claim 1 is no longer interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites” the method of claim 12, further comprising at least one of: a particle foam mold for molding soles as a mold; an adaptable base plate; or an adaptive morph pad as an actuator.” A dependent claim is required to specify a further limitation of the subject matter claimed. While claim 18 recites additional limitations, it is not clear what part or step of the method of claim 12 is being further limited by the recited elements of claim 18. As a result, the scope of claim 18 is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-10, 12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aras, GB 2260511 A (previously made of record). Evidentiary support is provided by Parini, US 2743483 A.

Aras discloses a method of forming re-usable molds of three-dimensional surfaces using a flexible bag containing loose particles in a fluid (e.g., air or inert gas) medium (Abstract, p. 1). Fluid is extracted from the bag so that the particles agglomerate to form a rigid core and the portion of the flexible bag in contact with the surface forms a replica (Abstract, p. 1). Controlling the degree of vacuum obtained when the gas is extracted from the bag provides control over the hardness, flexibility, and size of the resulting mold (p. 4, lines 30-32). The bag forming a rigid replica of the surface can then be removed and used for subsequent operations (p. 4, lines 23-25). 
Aras discloses the flexible bag is preferably made from a thin film of natural or synthetic polymer such as rubber latex, neoprene, or polyolefins (p. 2, lines 1-11). The particles contained in the bag are sufficiently small in diameter so that they conform to the surface on which the bag is laid without appreciably modulating its contour, and different shapes of particles may be used (p. 2, lines 20-30). The particles may be made from substantially rigid material such as glass, sand, carbon and metals (p. 2, lines 32-33). 
The method disclosed by Aras is particularly suitable for the production of unique replicas, and the molds formed may be used as lasts for boots or shoes (p. 2, lines 16-18; p. 5, line 34 – p. 6, line 7) or as molds for unique fitting of articles such as for making internal pads for ski boots (p. 6, lines 9-12).


    PNG
    media_image1.png
    379
    461
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    341
    460
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    349
    448
    media_image3.png
    Greyscale



As to claim 1, Aras teaches a method for at least partly manufacturing a piece of apparel comprising a shoe (producing a mold which is a shoe last), the method comprising:
With a particle jamming device having a predetermined amount of particles within a cavity formed by a flexible outer surface (flexible bag containing loose particles in a fluid medium, p. 1, lines 22-25; Fig. 1), pressing the particle jamming device so as to change a configuration of the particles in the cavity into a first configuration (laying the bag on or urging against the surface to be replicated, p. 1, lines 22-25; p. 4, lines 11-12; Fig. 2); and
Jamming the particle jamming device so as to secure the particles in the first configuration (extracting fluid so that particles agglomerate to form a rigid core and the surface forms a replica, p. 1, lines 26-29; p. 4, lines 17-19; Fig. 3), wherein in the first configuration of the particles, the particle jamming device is adapted to provide at least a portion of a reference body configured as a shoe last (molds formed by the method used as shoe lasts, p. 5, line 34 – p. 6, line 2).
Aras teaches the molds may be used as lasts for shoes (p. 5, line 35 – p. 6, line 2). Aras does not explicitly describe a step of manipulating or forming a shoe component(s) over at least a portion of a surface of the last, however, it is known in the art that the purpose of a shoe last as a mold is for molding a shoe or shoe component(s) around the last, as evidenced by Parini (see Figs. 1-4, and last 5 around which upper 4 is fixed and sole 8 is molded). Aras recognizes the shoe last as a mold, and it would have been obvious to one of ordinary skill in the art that a shoe or shoe component is to be manipulated by the shoe last, the manipulating at least including forming the at least one component over at least a portion of a surface of the reference body of the particle jamming device configured as the shoe last. The expected use of a mold which is a shoe last would be to mold or form shoe components over at least a portion of the shoe last.

As to claim 2, Aras teaches the method of claim 1. While Aras does not explicitly recite that manipulating includes a step of holding in place the at least one component of the piece of apparel, and the reference is open regarding the type of molding which is conducted, one of ordinary skill in the art would recognize one known purpose of a shoe last in molding is to hold in place the at least one component of the piece of apparel. This is evidenced by Parini as cited in claim 1, where the shoe last holds in place an upper and a sole component. The step would be useful in the process of forming materials into shoe component shapes to keep the components in their intended position.
Aras describes the mold as a last for shoes, as described above. It would have been obvious to one of ordinary skill in the art, in the course of manipulating at least one component of a piece of apparel with the shoe last, the manipulating including forming the at least one component over at least a portion of a surface of the shoe last, to specify that the manipulating includes at least holding in place the at least one component of the piece of apparel in order to carry out the molding process with the component(s) in an intended position.

As to claim 3, Aras teaches the method of claim 1. While Aras does not explicitly recite a step of compressing or deforming the at least one component of the piece of apparel, and the reference is open regarding the type of molding which is conducted, one of ordinary skill in the art would understand molding to often require at least compressing and/or deforming the at least one component of the piece of apparel. Such process steps may be useful to predictably obtain a shaped product from a blank material.
Aras describes the mold as a last for shoes, as described above. It would have been obvious to one of ordinary skill in the art, in the course of manipulating at least one component of a piece of apparel with the shoe last, the manipulating including forming the at least one component over at least a portion of a surface of the shoe last, to specify that the manipulating includes at least compressing or deforming the at least one component of the piece of apparel in order to form the material to a desired final shape. This conclusion is evidenced by Parini as cited for claim 1, where the shoe last is used in compressing and deforming a sole during molding.

As to claim 4, Aras teaches the method of claim 1. Aras does not explicitly describe using the mold (shoe last) for molding, however it would have been obvious to one of ordinary skill in the art that the manipulating the at least one component of the piece of apparel with the particle jamming device comprises molding the at least one component of the piece of apparel. The expected use of a mold which is a shoe last would be for molding shoe components.

As to claim 7, Aras teaches the method of claim 1. Aras teaches the mold may be a shoe last but is not specific regarding which portion of a piece of apparel comprising a shoe is at least partly manufactured or manipulated. 
However, it is known in the art to use a shoe last for at least partly manufacturing and manipulating portions of a shoe including a shoe upper and sole components, as evidenced by Parini.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Aras to specify the at least one component of the piece of apparel is a portion or all of at least one of: a shoe upper, an insole, a midsole, or an outsole. 

As to claim 8, Aras teaches the method of claim 1, wherein the predetermined amount of particles comprises a plurality of particles that is adapted to jam when a volume of the cavity is reduced (e.g., Fig. 3).

As to claim 9, Aras teaches the method of claim 8, wherein the flexible outer surface comprises at least one of a polymer, a latex, a silicone, or a rubber material (natural or synthetic polymer, such as rubber latex, neoprene, polyolefins, etc., p. 2, lines 1-4).

As to claim 10, Aras teaches the method of claim 8 as set forth above. Aras further teaches the particles contained in the bag are preferably of sufficiently small diameter that they conform to the surface on which the bag is laid without appreciably modulating its contour (p. 2, lines 20-23) and the mold produced is large enough to be used for shoe lasts (p. 5, line 25 – p. 6, line 2). The particles may be made from materials such as glass, sand, carbon and metals, expanded polystyrene, etc. (p. 2, lines 32-35). In depicting the device, Aras clearly shows a number of particles inside the cavity formed by the interior of the bag which is significantly more than 20 (Figs. 1-3).
Since the volume of the cavity is shown to fit significantly more than 20 particles completely inside, one of ordinary skill in the art would conclude that Aras teaches a ratio between the volume of the cavity and an average volume of a particle from the plurality of particles is larger than 20. Furthermore, use of relatively small diameter material is preferable in order to closely conform to the replicated surface, as taught by Aras.
Accordingly, it would have been obvious before the effective filing date of the claimed invention to specify the particle jamming device taught by Aras has a ratio between the volume of the cavity and an average volume of a particle from the plurality of particles larger than 20 so that the flexible wall(s) of the particle jamming device conform closely to the contours of the replicated surface, as taught by Aras.

As to claim 12, Aras teaches the method of claim 1, wherein the predetermined amount of particles comprises a plurality of particles (e.g., Fig. 1).

As to claim 14, Aras teaches the method of claim 12, wherein the plurality of particles comprises at least one of a polymer material, a ceramic material, an organic material, a metal, or a mineral (glass, sand, carbon, metals, cellular organic and inorganic materials including expanded polystyrene, etc., p. 2, lines 32-35). 

As to claim 15, Aras teaches the method of claim 12, wherein the flexible outer surface comprises at least one of a polymer, a latex, a silicone, or a rubber material (natural or synthetic polymer, such as rubber latex, neoprene, polyolefins, etc., p. 2, lines 1-4).

Regarding claim 16, Aras teaches the method of claim 12 as set forth above. Aras teaches the ratio between the volume of the cavity and an average volume of a particle from the plurality of particles is larger than 20, as set forth above for claim 10.

As to claim 18, Aras teaches the method of claim 12, further comprising at least one of: an adaptable base plate (Figs. 1-3). In view of the specification, an adaptable base plate is interpreted as a form of the particle jamming device which can deform and accept the shape of a surface of another component (130 in Fig. 1-a, [0076]-[0077]). Accordingly, the particle-filled flexible bag depicted by Aras is considered to read on the adaptable base plate.

As to claim 19, Aras teaches the method of claim 1, wherein the method is further configured for obtaining a negative relief of an object or surface (making a replica of a three dimensional surface, p. 1, lines 22-23), the method further comprising: a. at least party covering the object or surface with at least a portion of the particle jamming device (p. 1, lines 24-25; Fig. 2), wherein the portion of the particle jamming device comprises the flexible outer surface forming the cavity (p. 1, lines 24-25; Fig. 2), and wherein the cavity is filled with a plurality of particles adapted to jam when the volume of the cavity is reduced (p. 1, lines 25-29; Fig. 3); and b. capturing the negative relief of the object or surface by reducing the volume of the cavity (Fig. 3).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aras as applied to claims 8 and 12 above, and further in view of van Hecke, Jamming of soft particles: geometry, mechanics, scaling and isostaticity (of record).

As to claim 11, Aras teaches the method of claim 8 as set forth above. Aras teaches the particles are preferably spherical in shape to ensure close packing, however other shapes may be used such as tetrahedra, rods, fibers, etc., and in particular, when the particles are made from resilient materials, other shapes may be used (p. 2, lines 24-30). While some of the taught shapes would be expected to have an average aspect ratio greater than 1 (e.g., rods, fibers), Aras does not explicitly disclose the particles of the plurality of particles have essentially an ellipsoid shape and an average aspect ratio of a particle from the plurality of particles is larger than 1.
van Hecke discusses jamming of particles, or granular media, and the resulting behavior of systems of jammed particles (Abstract). The findings of van Hecke cover jamming of spheres and ellipsoids, and van Hecke teaches that configurations for ellipsoids pack more densely than for spheres (p. 18, section 5).  
The aspect ratio of an ellipsoid (a ratio of the major to minor axes) is necessarily larger than 1. If the aspect ratio were equal to 1, the shape would be a sphere.
It therefore would have been obvious before the effective filing date of the claimed invention to modify the use of spherically- or otherwise-shaped particles taught by Aras to use particles having an ellipsoid shape and an average aspect ratio of larger than 1, because particles of this shape are known to pack more densely than other shapes such as spheres, as taught by van Hecke, meeting the preference for close packing described by Aras.

As to claim 17, Aras teaches the method of claim 12 as set forth above. van Hecke teaches the remainder of the claim limitations as set forth above for claim 11.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Klare, DE 102011110054 A1 (of record), in view of Aras. A machine translation of Klare has been made of record.

As to claim 20, Klare teaches a method for manufacturing a non-woven fabric (method for producing a fiber composite component, [0001]-[0002]), comprising: a. obtaining a negative relief of an object or surface (the negative form of a component is molded into an elastic container filled with granular material and the shape in the granular material is solidified under negative pressure, [0013]-[0016]); b. depositing a plurality of fibers on at least a portion of the surface of the negative relief (laminated fibers introduced into negative mold, [0005], [0021]); and c. forming the non-woven fabric by connecting at least partly the deposited plurality of fibers (curing under vacuum, [0021]).
Klare does not explicitly disclose that the negative relief is obtained by the method of claim 19 (step a.), however the negative relief is obtained in an equivalent manner of capturing a negative relief using a particle jamming device comprising a flexible outer surface forming a cavity filled with a plurality of particles adapted to jam when the volume of the cavity is reduced, and thus substituting step a. taught by Klare with the method of obtaining a negative relief of an object or surface of claim 19, taught by Aras, amounts to a simple substitution of one known step for another to obtain the predictable results of obtaining a negative relief of a model or surface.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the step of obtaining a negative relief of an object or surface taught by Klare with the method of obtaining a negative relief of an object or surface by the method of claim 19, taught by Aras, because this is a substitution of equivalent, known elements yielding predictable results of obtaining a negative relief of an object or surface.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aras, applied to claim 1 above, and further in view of Jacobson, US 6398992. 

As to claim 21, Aras teaches the method of claim 1 as set forth above. Aras does not disclose wherein the pressing the particle jamming device so as to change a configuration of the particles in the cavity into the first configuration comprises pressing with a programmable pin mold.
Jacobson teaches a method and apparatus for generating a stable positive or negative representation of a shape using state-changeable mixtures including uniform, closely-spaced solid bodies and a liquid carrier medium, where the solid bodies can be caused to transition from a fluent condition of mobility to a stable, force-resisting condition through introduction and then extraction of a slight excess quantity of the carrier medium (Abstract, Summary of the Invention). The extraction removes the clearance between bodies, causing them to make stable, consolidated contact (Abstract). The mixture, in the stable state, has a surface that conforms to the desired shape (Col. 4, lines 47-56). The mixture is held inside a container with at least one flexible, elastically deformable and stretchable wall (Col. 6, lines 49-52). The mixtures can be employed in reformable molds or other shaping tools (Col. 4, lines 19-20). 
Jacobson teaches an embodiment of the invention using a pin array to create a desired pattern or shape into the envelope containing the mixture (Figs. 7B-7C; Col. 17, lines 9-30). Jacobson describes that the pins array could be quickly “punched” into a predetermined position, i.e., programmable (Col. 18, lines 46-54). Jacobson teaches that use of the pin array can minimize the volume of the mixture required to replicate a shape while creating a stable template or mold surface (Col. 17, lines 9-18, 27-30). Additionally, the pins can be made to take on a variety of forms for enhanced versatility (Col. 17, lines 31-34).
It would have been obvious to one of ordinary skill in the art to modify the pressing step taught by Aras so that the pressing the particle jamming device so as to change a configuration of the particles in the cavity into the first configuration comprises pressing with a programmable pin mold for at least the benefit of enhanced versatility in terms of quick and consistent shape-forming, as taught by Jacobson.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding the prior art rejection of claim 1, Applicant argues (pp. 10-11) that Hagglund fails to disclose features including a particle jamming device having a predetermined amount of particles within a cavity formed by a flexible outer surface. The reference of Aras has been applied in place of Hagglund primarily due to the amendment requiring the reference body of the particle jamming device configured as the shoe last, and the reference of Aras additionally shows the referenced amended limitation regarding the particle jamming device having a predetermined amount of particles within a cavity formed by a flexible outer surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754